Citation Nr: 0815043	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for carotid artery 
atherosclerosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972, and from December 2001 to November 2002.  He 
also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran contends that while carotid atherosclerosis 
existed prior to service, that it was aggravated during his 
second term of service due to the increased physical demands 
of active duty.  He also argues that hypertension was either 
incurred or aggravated in-service, or that it may be presumed 
to have been so incurred.  

In this regard, in March 1996, the veteran underwent an 
aortic root replacement at North Carolina Baptist Hospital in 
Winston Salem, North Carolina.  Notwithstanding this 
procedure, he was recalled to active duty in December 2001.  
In January 2002, following a term of physical activity he was 
hospitalized at Womack Army Hospital for reactive airway 
disease, carotid stenosis, a history of an aortic valve 
replacement, and multifactorial collapse.  He was ultimately 
discharged from active duty in November 2002.

The appellant was provided a VA examination in August 2003.  
At this examination he showed three elevated blood pressure 
readings, and was diagnosed with mild arterial hypertension.  
While this evidence strongly argues in favor of granting 
service connection for hypertension on a presumptive basis, 
38 C.F.R. §§ 3.307, 3.309 (2007); because hypertension is 
arguably intertwined with atherosclerosis further development 
is in order.  In this regard, the August 2003 examiner found 
an inadequate baseline upon which to determine whether 
atherosclerosis was aggravated in-service.  This inadequacy 
of the evidentiary record is evident when it is noted that 
only sparse private medical records are available to 
ascertain the degree of any preexisting heart disability, 
because only sparse National Guard records are available, and 
because the 2002 treatment records from Womack Army Medical 
Center are clearly incomplete.  Therefore, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO shall contact Womack Army 
Medical Center and the National Personnel 
Records Center ,and request a complete 
copy of all records associated with the 
veteran's January 2002 hospitalization at 
the Womack facility.  If the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO shall contact the veteran and 
request that he provide the names and 
addresses of all private and public 
medical care providers who treated him 
for either atherosclerosis and/or 
hypertension since March 1996 which are 
not already associated with the claims 
file.  All efforts to secure these 
medical records must be fully documented.

3.  The RO shall contact any and all 
National Guard units to which the veteran 
belonged between March 1996 and December 
2001, and request that they provide 
copies of all medical records pertaining 
to the veteran, to include any fitness 
for duty determinations.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

4.  Thereafter, if any additional medical 
records are secured, the veteran's claims 
file must be forwarded to the examiner 
who performed the August 2003 study.  
Following the examiner's review of the 
claims file, the examiner must opine 
whether it is at least as likely as not 
that either atherosclerosis and/or 
hypertension began during the veteran's 
service between December 2001 and 
November 2002.  If either disorder did 
not begin during that term of service, 
the examiner must opine whether it is at 
least as likely as not that either or 
both disorders increased in severity 
during that term of service, to include 
due to the physical demands of active 
duty.  A complete rationale must be 
provided for any opinion offered.  

If the August 2003 examiner is not 
available, the veteran must be scheduled 
for a VA cardiovascular examination to be 
conducted by a board certified 
cardiologist.  Following the examination 
and the examiner's review of the claims 
file, the cardiologist must opine whether 
it is at least as likely as not that 
either atherosclerosis and/or 
hypertension began during the veteran's 
service between December 2001 and 
November 2002.  If either disorder did 
not begin during that term of service, 
the examiner must opine whether it is at 
least as likely as not that either or 
both disorders increased in severity 
during service, to include due to the 
physical demands of active duty.  A 
complete rationale must be provided for 
any opinion offered.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination ordered and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  The RO should then undertake any 
other development it determines to be 
warranted, and then readjudicate the 
claims.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


